           0 0              0 0             0 0               0 0            0 0              0 0              0 0               0 0              0 0             0 0               0 0             0 0             0 0             0 0             0 0 0 0             0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0 0             0 0             0 0              0 0              0 0              0 0              0 0              0 0                    0
  0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0                         0 0              0 0              0 0             0 0 0 0             0 0              0 0              0 0              0 0              0 0             0 0              0 0            0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0 0             0 0             0 0               0 0             0 0              0 0              0 0              0 0                             0
     0 0               0 0             0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0               0 0             0 0             0 0             0 0              0 00 0             0 0              0 0               0 0             0 0               0 0                        0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0 0             0 0             0 0              0 0              0 0              0 0              0 0              0 0                                  0
       0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0             0 0 0 0             0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0 0                         0 0              0 0              0 0              0 0             0 0              0 0              0 0                                            0
          0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0             0 0 0 0             0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0 0             0 0             0 0              0 0              0 0              0 0              0 0              0 0                 0
 0 0              0 0                        0 0             0 0              0 0              0 0              0 0             0 0              0 0               0 0             0 0             0 0               0 0             0 0             0 0 0 0             0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0 0             0 0             0 0              0 0              0 0              0 0              0 0              0 0                       0
   0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0                        0 0             0 0 0 0             0 0              0 0              0 0              0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0 0             0 0             0 0             0 0               0 0              0 0              0 0              0 0                            0
      0 0             0 0             0 0              0 0             0 0              0 0               0 0              0 0              0 0              0 0             0 0             0 0               0 0             0 0            0 0  0 0             0 0              0 0             0 0               0 0             0 0              0 0              0 0                         0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0 0             0 0             0 0              0 0              0 0              0 0              0 0              0 0                                     0
        0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0             0 0 0 0             0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0 0             0 0                        0 0              0 0              0 0               0 0              0 0              0 0                                       0
         0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0             0 0 0 0             0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0 0             0 0             0 0              0 0              0 0              0 0              0 0              0 0              0
0 0              0 0              0 0              0 0                         0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0             0 0 0 0             0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0 0             0 0             0 0              0 0              0 0              0 0              0 0              0 0                          0
    0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0 0 0                        0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0 0             0 0             0 0              0 0              0 0              0 0              0 0              0 0                               0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
       0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0
0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0                       0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0
   0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0                         0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0
        0 0              0 0              0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0                       0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0
          0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0
     0 0              0 0                0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0
 0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0                       0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0
    0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0                         0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0
         0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0                      0 0              0 0              0 0              0 0              0 0              0 0
           0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0
      0 0              0 0             0 0              0 0                 0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0
  0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0                        0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0
       0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0
0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0                       0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0
   0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0                         0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0
        0 0              0 0              0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0                       0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0
          0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0
     0 0              0 0                0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0
 0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0                       0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0
    0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0                         0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0
         0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0                      0 0              0 0              0 0              0 0              0 0              0 0
           0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0
      0 0              0 0             0 0              0 0                 0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0
  0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0                        0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0              0 0             0 0              0 0             0 0              0 0              0 0              0 0              0 0              0 0
